Case 2:20-cv-12154-SJM-DRG ECF No. 24, PageID.229 Filed 11/19/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

POLINA MILMAN, an individual,

         Plaintiff,

v.                                                   Case No.: 2:20-cv-12154
                                                     Hon. Stephan Murphy

FIEGER & FIEGER, P.C., D/B/A FIEGER
FIEGER, KENNEY & HARRINGTON, P.C.,
a Michigan corporation; and, GEOFFREY
FIEGER, an individual, sued in his individual
and official capacity,

       Defendants.
DEBORAH GORDON LAW                           PLUNKETT COONEY
Deborah L. Gordon (P27058)                   Thomas P. Vincent (P32794)
Elizabeth Marzotto Taylor (P82061)           Courtney L. Nichols (P75160)
Sarah Gordon Thomas (P83935)                 Attorneys for Defendants
Attorneys for Plaintiff                      38505 Woodward Avenue., Suite 2000
33 Bloomfield Hills Parkway, Suite 220       Bloomfield Hills, MI 48304
Bloomfield Hills, Michigan 48304             (248)901-4000
(248) 258-2500                               TVincent@plunkettcooney.com
dgordon@deborahgordonlaw.com                 CNichols@plunkettcooney.com
emarzottotaylor@deborahgordonlaw.com
sthomas@deborahgordonlaw.com

MORGAN & MORGAN, P.A.                        FIEGER & FIEGER, P.C.
Michael N. Hanna (P81462)                    Geoffrey N. Fieger (P30441)
Habo N. Yono (P81114)                        Attorney for Defendants
Attorney for Defendants                      19390 West Ten Mile Road.
2000 Town Center, Suite 1900                 Southfield, MI 48075
Southfield, MI 48075                         (248) 355-5555
(313)251-0399                                g.fieger@fiegerlaw.com
mhanna@forthepeople.com




{00999210.DOCX}                          1
Case 2:20-cv-12154-SJM-DRG ECF No. 24, PageID.230 Filed 11/19/20 Page 2 of 8




        DEFENDANTS MOTION FOR ENTRY OF ORDER STAYING
       DISCOVERY UNTIL RULING ON DEFENDANTS MOTION TO
                  DISMISS AND FOR SANCTIONS

         NOW COMES Defendants, by and through its attorneys, files this Motion for

Entry of Order Staying Discovery Until Ruling on Defendants Motion to Dismiss and

for Sanctions.

         Defendants requested, but did not receive, from Plaintiff concurrence in the

relief sought consistent with Local Rule 7.1(a).

         WHEREFORE, Defendants request that this Honorable Court grant its

Motion for Entry of Order Staying Discovery Until Ruling on Defendants Motion to

Dismiss and for Sanctions.

                                                   Respectfully Submitted,

                                                   /s/: Thomas P. Vincent
                                                   PLUNKETT COONEY
Dated: November 19, 2020                           Thomas P. Vincent (P32794)
                                                   Courtney L. Nichols (P75160)
                                                   Attorneys for Defendants

                                                         AND

                                                   /s/: Michael N. Hanna
                                                   MORGAN & MORGAN, P.A.
                                                   Michael N. Hanna (P81462)
                                                   Haba N. Yono (P81114)
                                                   Attorney for Defendants

                                                         AND




{00999210.DOCX}                             2
Case 2:20-cv-12154-SJM-DRG ECF No. 24, PageID.231 Filed 11/19/20 Page 3 of 8




                                         /s/: Geoffrey N. Fieger
                                         FIEGER & FIEGER, P.C.
                                         Geoffrey N. Fieger (P30441)
                                         Attorney for Defendants




{00999210.DOCX}                      3
Case 2:20-cv-12154-SJM-DRG ECF No. 24, PageID.232 Filed 11/19/20 Page 4 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

POLINA MILMAN, an individual,

         Plaintiff,

v.                                                   Case No.: 2:20-cv-12154
                                                     Hon. Stephan Murphy

FIEGER & FIEGER, P.C., D/B/A FIEGER
FIEGER, KENNEY & HARRINGTON, P.C.,
a Michigan corporation; and, GEOFFREY
FIEGER, an individual, sued in his individual
and official capacity,

       Defendants.
DEBORAH GORDON LAW                           PLUNKETT COONEY
Deborah L. Gordon (P27058)                   Thomas P. Vincent (P32794)
Elizabeth Marzotto Taylor (P82061)           Courtney L. Nichols (P75160)
Sarah Gordon Thomas (P83935)                 Attorneys for Defendants
Attorneys for Plaintiff                      38505 Woodward Avenue., Suite 2000
33 Bloomfield Hills Parkway, Suite 220       Bloomfield Hills, MI 48304
Bloomfield Hills, Michigan 48304             (248)901-4000
(248) 258-2500                               TVincent@plunkettcooney.com
dgordon@deborahgordonlaw.com                 CNichols@plunkettcooney.com
emarzottotaylor@deborahgordonlaw.com
sthomas@deborahgordonlaw.com

MORGAN & MORGAN, P.A.                        FIEGER & FIEGER, P.C.
Michael N. Hanna (P81462)                    Geoffrey N. Fieger (P30441)
Haba N. Yono (P81114)                        Attorney for Defendants
Attorney for Defendants                      19390 West Ten Mile Road.
2000 Town Center, Suite 1900                 Southfield, MI 48075
Southfield, MI 48075                         (248) 355-5555
(313)251-0399                                g.fieger@fiegerlaw.com
mhanna@forthepeople.com




{00999210.DOCX}                          4
Case 2:20-cv-12154-SJM-DRG ECF No. 24, PageID.233 Filed 11/19/20 Page 5 of 8




DEFENDANTS BRIEF IN SUPPORT OF ITS MOTION FOR ENTRY OF
 ORDER STAYING DISCOVERY UNTIL RULING ON DEFENDANTS
         MOTION TO DISMISS AND FOR SANCTIONS

         NOW COMES Defendants, by and through its attorneys, for its Brief in

Support of its Motion for Entry of Order Staying Discovery Until Ruling on

Defendants Motion to Dismiss and for Sanctions, hereby state as follows:

                       INTRODUCTION & BACKGROUND

         Plaintiff filed this action on August 11, 2020. Plaintiff’s Complaint is legally

meritless, and nothing more than a thinly-veiled publicity stunt designed to attempt to

embarrass Defendants, Fieger & Fieger, P.C. and Geoffrey N. Fieger. In lieu of filing

a responsive pleading to the complaint, Defendants filed a Motion to Dismiss and For

Sanctions in accordance with Rule 12(b)(6). Defendants contemporaneously file this

Motion to Stay Discovery until its Motion to Dismiss and For Sanctions can be ruled

upon by the Court.

                               LAW AND ARGUMENT

         Discovery should be stayed pending a decision on Defendants Motion to

Dismiss the Plaintiff’s Complaint for failure to state a claim. Motions to Dismiss

under Rule 12(b)(6) examine the legal sufficiency of the pleadings. Defendants seek

only a stay of discovery pending this Court’s decision on the Motion to Dismiss and

for Sanctions. If Defendants motion is well taken, no factual discovery will assist

Plaintiff to defend against the Motion to Dismiss and for Sanctions. Therefore, there

is no prejudice to Plaintiff in granting the Motion for Stay of Discovery.
{00999210.DOCX}                              5
Case 2:20-cv-12154-SJM-DRG ECF No. 24, PageID.234 Filed 11/19/20 Page 6 of 8




         “Trial courts have broad discretion and inherent power to stay discovery until

preliminary questions that may dispose of the case are determined.” Gettings v. Building

Laborers Local 310 Fringe Benefits Fund, 349 F.3d 300, 304 (6th Cir.2003) (quoting Hahn,

190 F.3d at 719). Under Sixth Circuit authority, limitations on pretrial discovery are

appropriate where claims may be dismissed “based on legal determinations that could

not have been altered by any further discovery.” Gettings, 349 F.3d at 304 (quoting

Muzquiz v. W.A. Foote Mem. Hosp., Inc., 70 F.3d 422, 430 (6th Cir.1995)).

         Thus, a motion to stay discovery involves a pragmatic decision whether the

possibility of saving the time and expense of discovery justifies a delay in proceedings.

Such a motion, therefore, is analogous to a request to modify the case management

order, which requires a showing of good cause. FED. R. CIV. P. 16(b)(4). The

appropriate standard is “good cause”—no more and no less. FED. R. CIV. P.

26(c)(1); see Serrano v. Cintas Corp., 699 F.3d 884, 901 (6th Cir.2012).

         An important consideration as to the good-cause question is whether discovery

will in any way affect the motion now pending before the Court or otherwise

prejudice Plaintiff. The Court of Appeals has noted that limitations on pretrial

discovery are indeed appropriate where claims may be dismissed based on legal

determinations that could not have been altered in any way by further discovery.

Gettings v. Building Laborers Local 310 Fringe Benefits Fund, 349 F.3d 300, 304 (6th

Cir.2003). By contrast, a court may abuse its discretion when it forecloses discovery

on issues that are germane to the dispositive motion.
{00999210.DOCX}                              6
Case 2:20-cv-12154-SJM-DRG ECF No. 24, PageID.235 Filed 11/19/20 Page 7 of 8




         In essence, Defendants here seek to avoid the substantial expense of discovery

until such time as the court can rule on the pending dispositive motion.

         A Rule 16 conference has not yet been scheduled, so Plaintiff is not prejudiced

either by Defendant’s request, or a stay pending a decision on the motion to dismiss.

Defendants would request a stay of discovery pending a decision on the Motion to

Dismiss at the Rule 16 conference, and this motion (which will be before the Court

before the Rule 16 conference), allows the Court to decide that issue.

         With a matter that is new before the Court, the equities favor Defendants. The

present request is not to stay discovery indefinitely, but only until such time as This

Court can decide whether this case should proceed. Aside a delay in discovery,

Plaintiff cannot demonstrate any prejudice or any other reason to require the parties

to undergo the time and expense of discovery.

          If a stay is granted, both parties will be spared unnecessary expense. If

Defendants' motion is denied, then Plaintiffs will be permitted a full opportunity to

conduct discovery. The delay requested by Defendants is finite, and the request is

reasonable under the circumstances.

         WHEREFORE, Defendants request that this Honorable Court grant its

Motion for Entry of Order Staying Discovery Until Ruling on Defendants Motion to

Dismiss and for Sanctions.




{00999210.DOCX}                             7
Case 2:20-cv-12154-SJM-DRG ECF No. 24, PageID.236 Filed 11/19/20 Page 8 of 8




                                              Respectfully Submitted,

Dated: November 19, 2020                      /s/: Thomas P. Vincent
                                              PLUNKETT COONEY
                                              Thomas P. Vincent (P32794)
                                              Courtney L. Nichols (P75160)
                                              Attorneys for Defendants

                                                    AND

                                              /s/: Michael N. Hanna
                                              MORGAN & MORGAN, P.A.
                                              Michael N. Hanna (P81462)
                                              Haba N. Yono (P81114)
                                              Attorney for Defendants

                                                    AND

                                              /s/: Geoffrey N. Fieger
                                              FIEGER & FIEGER, P.C.
                                              Geoffrey N. Fieger (P30441)
                                              Attorney for Defendants




                          CERTIFICATE OF SERVICE
I hereby certify that on November 19, 2020, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of such
                          filing to all participating attorneys.
                              /s/: Samantha M. Teal
                      Legal Assistant to Geoffrey N. Fieger




{00999210.DOCX}                           8
